        3:20-cv-02930-JMC         Date Filed 04/16/21       Entry Number 63         Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

                                    )
                                    )
                                    )                          Case No.: 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,             )
CUSTOMER DATA BREACH                )                                    MDL No. 2972
LITIGATION                          )
                                    )                    CASE MANAGEMENT ORDER NO. 7C
                                    )                       (LITIGATION SEQUENCING)
                                    )
____________________________________)

THIS DOCUMENT RELATES TO: ALL ACTIONS

         This matter is before the court to address the sequencing of this litigation. (See ECF No.

53 at 3.) During the Second Case Management Conference on March 19, 2021, the parties

presented proposals for the sequencing of Rule 12 motion practice and discovery in this litigation.

As the parties’ proposals were irreconcilable, the court asked the parties to meet and confer and

submit letters to the court detailing their preferred sequence of motions and discovery. (Id.) After

carefully considering the statements made at the hearing and the parties’ written submissions, the

court issues the following Order:

   1.        LITIGATION SEQUENCING

         The first phase of this litigation will address jurisdictional issues, certain statutory claims,

and specific common law claims in a sequenced manner. Rather than address these issues in a

single omnibus motion to dismiss, each issue will be addressed in a separate round of motion

practice. This approach will expedite the resolution of the litigation by allowing the court to decide

discrete issues in a sequence that will facilitate the parties’ mediation efforts. It will also simplify

the briefing process by obviating the need for lengthy filings addressing numerous issues under

multiple bodies of law.

                                                    1
      3:20-cv-02930-JMC           Date Filed 04/16/21    Entry Number 63        Page 2 of 3




       a. Jurisdictional Issues

       Dismissal motion practice limited to the issues of jurisdiction, standing, forum selection,

and other procedural grounds will proceed according to the following schedule:

                     Event                                        Filing Deadline
 Rule 12(b) Motion(s) on Jurisdiction,                             May 3, 2021
 Standing, Forum Selection, or Other
 Procedural Grounds
 Plaintiffs’ Response(s)                                            June 2, 2021

       As Local Civil Rule 7.07 provides that “[r]eplies to responses are discouraged[,]” replies

will not be accepted in this sequence or subsequent sequences. Local Civ. Rule 7.07 (D.S.C.)

       b. Certain Statutory Claims

       Dismissal motion practice limited to certain statutory claims will focus on Plaintiffs’ Claim

15 (California Consumer Privacy Act), Claim 16 (California Confidentiality of Medical

Information Act), Claim 24 (Florida Deceptive and Unfair Trade Practice Act), Claim 65 (New

Jersey Consumer Fraud Act), Claim 67 (New York General Business Law § 349), Claim 75

(Pennsylvania Unfair Trade Practices and Consumer Protection Law), and Claim 79 (South

Carolina Data Breach Security Act). (ECF No. 77 at 214-18, 233-37, 342-44, 362-65, 370-72.)

This statutory claim sequence will proceed according to the following schedule:

                     Event                                        Filing Deadline
 Rule 12(b)(6) Motion(s) on Certain Statutory                      June 4, 2021
 Claims
 Plaintiffs’ Response(s)                                            July 6, 2021

       c. Specific Common Law Claims

        Dismissal motion practice limited to specific common law claims will address Plaintiffs’

Claim 1 (Negligence), Claim 2 (Negligence Per Se), Claim 3 (Gross Negligence), and Claim 4

(Unjust Enrichment). (Id. at 173-87.). This common law claim sequence will proceed according

to the following schedule:

                                                2
        3:20-cv-02930-JMC        Date Filed 04/16/21      Entry Number 63       Page 3 of 3




                     Event                                         Filing Deadline
 Rule 12(b)(6) Motion(s) on Specific Common                          July 9, 2021
 Law Claims
 Plaintiffs’ Response(s)                                           August 9, 2021

         As the Consolidated Class Action Complaint does not specify the applicable law for Claims

1, 2, 3, and 4, the court asks the parties to present their positions on the choice of law for this

sequence at the Third Case Management Conference on April 30, 2021. (See id.) The court will

issue a case management order on the issue after the conference.

   2.       DISCOVERY SEQUENCING

         To ensure that the parties are prepared to begin productive settlement conversations in the

next six (6) to nine (9) months, the court orders that discovery on ascertainability, damages, and

causation begin immediately and end on July 16, 2021.


         IT IS SO ORDERED.




                                                      United States District Judge

April 16, 2021
Columbia, South Carolina




                                                  3
